     Case 2:19-cv-00455-TLN-DMC Document 24 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BHARATH RAGHUKULTILAK,                           No. 2:19-cv-00455-TLN-DMC
12                       Plaintiff,
13           v.                                        ORDER ON PLAINTIFF’S EX PARTE
                                                       APPLICATION TO SHORTEN TIME
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          This matter is before the Court on Plaintiff’s Ex Parte Application for an Order

19   Shortening Time to Hear Plaintiff’s Motion to Modify the Scheduling Order. (ECF No. 23.) The

20   Court has reviewed Plaintiff’s Application and all documents filed in support thereof, including

21   the declaration of counsel and motions attached thereto. For the reasons set forth below,

22   Plaintiff’s Ex Parte Application is DENIED, but the Scheduling Order is modified as requested.

23          By way of his application, Plaintiff seeks an order shortening time to hear a motion to

24   modify the scheduling order. Plaintiff has attached a copy of his motion to the application and a

25   copy of the parties’ signed stipulation agreeing to modify the scheduling order and proposing new

26   dates and deadlines. (ECF No. 23-2 at 57–67.) In the motion to modify the scheduling order,

27   Plaintiff seeks to continue the discovery cutoff date and the dispositive motion deadline due to a

28   pending motion to withdraw, current discovery that is due, and Plaintiff’s counsel’s inability to
                                                       1
     Case 2:19-cv-00455-TLN-DMC Document 24 Filed 10/05/20 Page 2 of 2

 1   complete discovery responses or anything related to this case as Plaintiff has ceased

 2   communication with his counsel. The current discovery cutoff date is January 29, 2021 and the

 3   current dispositive motion deadline is March 31, 2021. (ECF No. 19.) Plaintiff indicates the

 4   parties stipulated to a new discovery cutoff date of March 31, 2021, and a new dispositive motion

 5   deadline of May 30, 2021. (ECF No. 23-2 at 67.)

 6          Given the stipulation of the parties and good cause appearing due to litigation delays,

 7   counsel’s intent to withdraw, and lack of communication by Plaintiff, the Court is inclined to

 8   grant Plaintiff’s request to extend the discovery cutoff and dispositive motion deadlines, even

 9   without shortening time to allow for the full notice period. Plaintiff’s ex parte application to

10   shorten time on Plaintiff’s Motion to Modify the Scheduling Order is therefore DENIED as

11   moot.1 The Court approves the stipulation of the parties to so modify, and therefore ORDERS the

12   Scheduling Order (ECF No. 3, previously modified at ECF No. 17 and ECF No. 19) modified as

13   set forth below.

14          For the reasons set forth above, Plaintiff’s Ex Parte Application (ECF No. 23) is

15   DENIED. Construing Plaintiff’s intended motion and accompanying stipulation to modify the

16   scheduling order as a stipulation and request for the Court to so modify, the Court ORDERS the

17   dates set forth in the Scheduling Order (ECF Nos. 3, 17, 19) modified as follows:

18          1.      The parties shall complete non-expert discovery no later than March 31, 2021.

19          2.      The parties shall file any dispositive motions no later than May 30, 2021.

20          IT IS SO ORDERED.
21   DATED: October 2, 2020

22

23

24
                                                            Troy L. Nunley
25                                                          United States District Judge
26
     1
27           Plaintiff is correct that a stipulation to modify the scheduling order alone would be
     insufficient. A Court order is indeed required, as Plaintiff acknowledges. A stipulation and order
28   of the Court, however, is sufficient even absent a fully noticed motion to modify.
                                                          2
